                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THE FRANK LLOYD WRIGHT                           Case No. 18-cv-06564-MMC
                                         FOUNDATION,
                                  8                      Plaintiff,                       ORDER RE: PLAINTIFF'S MOTION
                                  9                                                       FOR DEFAULT JUDGMENT
                                                   v.
                                  10                                                      Re: Dkt. No. 18
                                         GERALD SHMAVONIAN,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff's Motion for Default Judgment, filed June 21, 2019.

                                  14   Defendant, although served with the motion, has not filed opposition. Having read and

                                  15   considered the papers filed in support of the motion, the Court rules as follows.1

                                  16          The Court, for the reasons stated by plaintiff (see Pl.'s Mot. at 5:25-7:20, 8:1-20,

                                  17   9:21-15:17), finds plaintiff is entitled to judgment in its favor as to its Claim for Relief;

                                  18   specifically, the complaint contains facts sufficient to show defendant has engaged in

                                  19   trademark infringement and unfair competition by using plaintiff's marks to advertise

                                  20   defendant's home for rental for special events. The Court next considers the remedies to

                                  21   which plaintiff is entitled.

                                  22          At the outset, plaintiff seeks to recover "damages" in the form of defendant's

                                  23   profits. (See id. at 16:5); see also 15 U.S.C. § 1117(a) (providing prevailing plaintiff in

                                  24   trademark infringement action is entitled to recover "defendant's profits"). To be entitled

                                  25   to such a remedy, plaintiff has "the burden of establishing the defendant's gross profits

                                  26   from the infringing activity with reasonable certainty." See Lindy Pen Co. v. Bic Pen

                                  27
                                              1
                                  28              By order filed July 12, 2019, the Court took the matter under submission.
                                  1    Corp., 982 F.2d 1400, 1407 (9th Cir. 1993) Here, plaintiff asserts defendant's gross

                                  2    profits can be calculated by multiplying the number of special events held at plaintiff's

                                  3    property by the price he charged for each such event, which profits, as calculated by

                                  4    plaintiff, total $209,920. (See Pl.'s Mot. at 16:8-21.) Although the Court finds the formula

                                  5    proposed by plaintiff is appropriate, the Court finds the evidence submitted by plaintiff

                                  6    demonstrates with reasonable certainty that defendant's gross profits were $36,000,

                                  7    based on nine events for which defendant charged a rate of at least $4000. (See Ikahifo-

                                  8    Bender Decl. Ex. A, third page (referring to nine weddings held at defendant's property);

                                  9    id. Ex. A, seventeenth page (stating "rental fee . . . starts at $4,000").)2

                                  10          Second, plaintiff seeks an award of attorney's fees and costs. The Court, for the

                                  11   reasons stated by plaintiff (see Pl.'s Mot. at 17:4-19, 17:23-26), finds plaintiff is entitled to

                                  12   recover the attorney's fees it reasonably incurred. Having thoroughly reviewed the
Northern District of California
 United States District Court




                                  13   copies of the invoices offered by plaintiff, the Court finds said invoices establish the

                                  14   amount of fees incurred is $31,933.34. As to said sum, a significant majority of the

                                  15   entries on the invoices adequately describe the nature of the work, thereby allowing the

                                  16   Court to determine the fees attributable thereto correspond to work reasonably

                                  17   performed. A number of entries, however, are vague as to the nature of the work

                                  18   performed, including, but not limited to, a $100 charge for "Correspondence re trademark

                                  19   action" (see Ikahifo-Bender Decl. Ex. B, eighth page), a $50 charge for "Case strategy"

                                  20   (see id. Ex. B, eleventh page), and a $150 charge for "Work on Shmavonian matter" (see

                                  21   id. Ex. B, twenty-first page). Under such circumstances, the Court will award plaintiff the

                                  22   sum of $28,740.00, i.e., the amount set forth in the invoices less 10 percent. See Moreno

                                  23   v. City of Sacramento, 534 F.3d 1106, 1122 (9th Cir. 2008) (holding "district court can

                                  24
                                              2
                                  25            "Once the plaintiff demonstrates gross profits, they are presumed to be the result
                                       of the infringing activity," and "[t]he defendant thereafter bears the burden of showing
                                  26   which, if any, of its total sales are not attributable to the infringing activity, and,
                                       additionally, any permissible deductions for overhead." See Lindy Pen, 982 F.2d at
                                  27   1408. Here, as defendant did not file a response to the instant motion, he has not met
                                       his burden, and, consequently, the gross profits established by plaintiff are properly
                                  28   awarded.

                                                                                       2
                                  1    impose a small reduction, no greater than 10 percent – a 'haircut' – based on its exercise

                                  2    of discretion and without a more specific explanation"). In addition, the Court will award

                                  3    plaintiff the costs it incurred, as "costs of the action" are properly awarded to a prevailing

                                  4    plaintiff in a trademark infringement case, see 15 U.S.C. § 1117(a), and the amount

                                  5    plaintiff seeks, specifically, $1307.50, consists of the required filing fee and expenses

                                  6    necessary to effectuate service of process (see Ikahifo-Bender Decl. Ex. B).

                                  7           Next, plaintiff seeks post-judgment interest on the monetary award, which request

                                  8    is appropriately granted. See 28 U.S.C. § 1961(a) (providing "[i]nterest shall be allowed

                                  9    on any money judgment in a civil case recovered in a district court").

                                  10          Lastly, plaintiff seeks a permanent injunction prohibiting defendant from continuing

                                  11   to use plaintiff's trademarks and directing GoDaddy.com, a non-party that plaintiff asserts

                                  12   hosts defendant's website, to remove defendant's website from its servers. The Court,
Northern District of California
 United States District Court




                                  13   for the reasons stated by plaintiff (see Pl.'s Mot. at 18:9 – 19:15), finds plaintiff is entitled

                                  14   to a permanent injunction as against defendant; the terms of said injunction are set forth

                                  15   below. With respect to GoDaddy.com, however, the Court declines to issue the

                                  16   requested injunction, as plaintiff "provides no authority showing that such an order

                                  17   enjoining [a] third part[y] not before the Court would be proper." See Sigma Enterprises,

                                  18   LLC v. Alluring Deals, LLC, 2017 WL 10439659, at *9 (C.D. Cal. November 15, 2017).

                                  19                                           CONCLUSION

                                  20          For the reasons stated above, plaintiff's motion for default judgment is hereby

                                  21   GRANTED, as follows:

                                  22          1. Plaintiff is awarded judgment against defendant in the total amount of

                                  23   $66,047.50, comprising damages (defendant's profits) in the amount of $36,000.00,

                                  24   attorney's fees in the amount of $28,740.00, and costs in the amount of $1307.50. The

                                  25   judgment shall accrue interest in the manner set forth in 28 U.S.C. § 1961.

                                  26          2. Defendant, his agents, associates, affiliates, employees, attorneys, successors,

                                  27   assigns, and any and all persons or entities in concert or participation with him shall be

                                  28   and hereby are permanently enjoined and restrained from:
                                                                                       3
                                  1                  a. using the phrase THE FRANK LLOYD WRIGHT ESTATE or any

                                  2    derivative thereof or any other mark or designation that is confusingly similar or likely to

                                  3    cause confusion with the name "Frank Lloyd Wright" or any of plaintiff's trademarks; and

                                  4                  b. operating any website domain using the name "Frank Lloyd Wright" or

                                  5    any derivative thereof, or otherwise using plaintiff's trademarks or any mark that is

                                  6    confusingly similar or likely to cause confusion with plaintiff's trademarks.

                                  7           IT IS SO ORDERED.

                                  8

                                  9    Dated: July 29, 2019
                                                                                                MAXINE M. CHESNEY
                                  10                                                            United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
